UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7080



In Re: CLAYTON W. KIRKPATRICK,

                                                         Petitioner.




      On Petition for Writ of Mandamus.   (CA-00-466-1-3-MU)


Submitted:   September 5, 2002       Decided:     September 11, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Clayton W. Kirkpatrick, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Clayton W. Kirkpatrick has filed a petition for a writ of

mandamus, asking this court to direct the district court to rule on

his 28 U.S.C. § 2254 (2000) petition based on undue delay. Although

we find that mandamus relief is not warranted because the delay is

not unreasonable, we deny Kirkpatrick’s petition for a writ of

mandamus without prejudice to his ability to file a new petition

for   mandamus   relief   if   the       district   court   does   not   act

expeditiously.   We grant leave to proceed in forma pauperis.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            PETITION DENIED




                                     2